DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
    Summary
The amendment and response filed on Sept. 29, 2021 have been acknowledged. 
Claims 1-62 and 70-76 have been canceled. Claims 65-69 have been amended. New claims 77-78 have been added.
Claims 63-69 and 77-78 are pending and considered. 
			       Claim Objections
The objection of Claim 69 has been removed necessitated by Applicants’ amendment.   
Claim Rejections - 35 USC § 112
The rejection of Claims 65-66 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections has been removed necessitated by Applicants’ amendment.
Claims 63-69 and 77-78 are allowed. 
            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  No prior art teaches or suggests a composition for treating a tumor comprising three major active components of MVA comprising a first nucleic acid sequence encoding a tumor associated antigen (TAA), a second nucleic acid sequence encoding CD40L and an antibody specific to an antigen expressed on the cell membrane of tumor cell that comprises an Fc domain.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. LI
Examiner
Art Unit 1648



/BAO Q LI/Primary Examiner, Art Unit 1648